UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-03789 Southwestern Public Service Company (Exact name of registrant as specified in its charter) New Mexico 75-0575400 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Tyler at Ninth
